Citation Nr: 0402900	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted a rating increase from 10% to 20% 
for service connected hypertension.  The veteran appeals for 
a higher rating.

The veteran had a hearing scheduled for October 2002 but he 
was unable to attend due to illness.  He has not requested a 
rescheduling of the hearing.  The veteran's representative 
filed a brief on his behalf. 

In written statements submitted during this appeal, the 
veteran appears to raise claims for a  temporary total rating 
and possibly a total rating based on individual 
unemployability.  The Board refers this matter to the RO for 
clarification and any indicated action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a rating in excess of 20 percent for 
service-connected hypertension.  

In January 1984, the veteran was granted service connection 
for hypertension and an initial rating of 10 percent with an 
effective date of September 1979.

Since then, the veteran has been treating with Dr. Ivory 
Garrett-Price for high blood pressure and chest pains.  The 
veteran has told Dr. Garrett-Price that he was often unable 
to work as a result.  In April 1998, Dr. Garrett-Price 
referred him to Dr. Joseph F. Bellomo.  In a June 1998 
correspondence to Dr. Garrett-Price, Dr. Bellomo stated that 
the veteran had hypertensive heart disease with normal 
coronary anatomy.  

The veteran filed a claim for an increased rating in October 
2000.  He was referred to a VA examiner in February 2001 in 
order to ascertain whether he had heart disease secondary to 
his hypertension.  The VA examiner diagnosed the veteran with 
hypertension, essential, uncontrolled with medication.  His 
blood pressure was 180/130.  The diagnosis did not include a 
finding of heart disease.       

Diastolic pressure readings taken between April 2000 and 
October 2000 showed that the veteran's diagnostic pressure 
was predominately greater than 110.  Based largely on these 
readings, the RO granted the veteran an increase in rating to 
20 percent, pursuant to 38 C.F.R. §§ 3.321, 4.104, Diagnostic 
Code 7101 (2003).

In a brief in support of the claim for an increased rating, 
the veteran's service representative cites 38 C.F.R. §§ 
3.321, 4.104, Diagnostic Code 7005 (2003) in raising a claim 
for secondary service connection for atherosclerotic heart 
disease.  While the medical records do not reflect such a 
diagnosis, the Board notes that Dr. Bellomo appears to have 
diagnosed the veteran with hypertensive heart disease.  The 
rating criteria for hypertensive heart disease are similar to 
those of arteriosclerotic heart disease and are outlined in 
38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7007 (2003).  The 
Board finds that the raised secondary service connection 
claim is intertwined with the increased rating claim on 
appeal.  Accordingly, adjudication of the latter claim is 
deferred pending the actions requested in this remand.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board further notes that the last VA examination occurred 
in February 2001 and it did not include a complete work-up to 
determine if the veteran has any current hypertensive 
sequelae, to include hypertensive or arteriosclerotic heart 
disease.  It is the Board's judgment that, given the amount 
of time that has elapsed since the last VA examination and 
the representative's reference to heart disease, the veteran 
should be afforded a more complete cardiovascular examination 
to determine the current status of his hypertension and any 
hypertensive sequelae that may be present.  38 C.F.R. § 3.326 
(2003); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

In addition, the RO should seek to obtain the veteran's 
treatment records from Drs. Bellomo and Garrett-Price, and 
any other relevant medical evidence that may be available.  
38 C.F.R. § 3.159(c) (2003).   

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should contact the veteran and 
request that he sign an authorization of 
release form so that the RO can obtain 
complete medical records from Dr. Joseph 
F. Bollomo and Dr. Ivory Garrett-Price.  
The RO should also ask the veteran to 
identify any other medical records 
relating to evaluation or treatment for 
hypertension and heart disease.  Any 
records that are obtained should then be 
associated with the claims file.  

3.  The veteran should be afforded a VA 
cardiovascular examination for the purpose 
of determining the current status of his 
service-connected hypertension and whether 
he has secondary heart disease, to include 
arteriosclerotic and hypertensive heart 
disease.  The examination should include 
an electrocardiogram, blood pressure 
readings (supine, sitting, and standing), 
and any other tests that are deemed 
necessary (e.g., stress test to determine 
workload of METS if secondary heart 
disease is present).  Following a review 
of the relevant medical evidence in the 
claims file, the medical history obtained 
from the veteran, the clinical evaluation, 
and any tests that are deemed necessary, 
the clinician should note the current 
status of the veteran's hypertension.  The 
clinician should also determine whether 
hypertensive or atherosclerotic heart 
disease is present and, if so, the status 
of the heart disease, to include 
symptomatology, left ventricular function, 
evidence of cardiac hypertrophy or 
dilatation, and workload in METS.  If 
additional hypertensive sequelae is 
suspected, the examiner should order the 
appropriate examinations.   
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the raised issue of 
secondary service connection for heart 
disease, to include atherosclerotic and 
hypertensive heart disease; and 
readjudicate the claim for a rating in 
excess of 20 percent for hypertension, 
with consideration of all of the evidence 
obtained since the April 2001 rating 
decision.    

6.  If any of the benefits requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the May 2002 Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.
  
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

